Citation Nr: 9901745	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a right eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1973 to 
September 1977.   

This matter was last before the Board of Veterans Appeals 
(Board) in March 1997, on appeal from September 1994 rating 
decision of the St. Louis, Missouri,  Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1997, the Board 
remanded this case for further development of the evidentiary 
record.  
Having reviewed the evidence obtained as a result of the 
remand, the Board finds that the case is ready for appellate 
review.  


FINDINGS OF FACT

1. The appellants right eye disability is manifested by 
aphakia, resulting in loss of use of the eye.  

2. Diplopia, anatomical loss, or serious cosmetic defect of 
the right eye has not been demonstrated.

CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for unilateral aphakia of the right eye have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant generally contends that the severity of his 
right eye vision disability is greater than is contemplated 
by the currently assigned 30 percent rating.  

By law, the Boards statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Boards 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellants contentions, a brief factual 
review of evidence of record as found in the appellants 
claims folder would be helpful to an understanding of the 
Boards decision.


Factual Background

By rating decision dated in November 1977, service connection 
was granted for aphakia with iridectomy of the right eye, 
secondary to a traumatic cataract and a 30 percent disability 
evaluation was assigned.  The RO noted that an October 1977 
VA vision examination had found that the appellants 
uncorrected right eye visual acuity was 20/200 with 
correction to 20/25.  Left eye visual acuity was to 20/20.  

The appellant sought an increased rating in December 1992.  
He also sought service connection for a loss of visual acuity 
of the left eye, secondary to the service-connected right eye 
disorder.  In March 1993, the appellant underwent a VA vision 
examination.  The examiner noted that the appellant had 
visual acuity of the right eye of 20/25 with correction.  His 
left eye vision was 20/20.  The examiner further noted that 
the appellant did not have diplopia relative to the 
uncorrected right eye aphakia.  However, the examiner opined 
that if the right eye vision was corrected, the appellant 
would experience double vision.  

By rating decision dated in April 1993, a rating greater than 
30 percent for a right eye disability was denied.  Service 
connection was also denied for a left eye condition, 
secondary to the service-connected right eye disorder.  The 
appellant did not file a notice of disagreement relative to 
the April 1993 rating decision.

In support of his August 1994 claim for an increased rating 
of his right eye disorder, the appellant testified at a June 
1996 Travel Board hearing.  In substance, the appellant 
stated that he could detect only motion with his right eye.  
He also stated that he had increasingly deteriorating depth 
perception of his left eye.  (Transcript, hereafter, T. 3).  
He reported that following his March 1993 VA examination, he 
underwent corrective surgery for a right eye disorder at the 
Barnes Hospital, on a contract basis with VA.   (T. 4-5).  
He stated that the surgery was undertaken to realign his 
right eye with his left eye.  He stated that attempts made to 
correct his right eye vision had resulted in diplopia.  (T. 
5).  He further reported that his left eye was his only 
field of vision presently.  (T. 6).  He stated that 
although he was given eyewear in 1991 or 1992, use of 
eyeglasses resulted in headaches.  (T. 7).  The appellant 
reported that he had a drivers license without restrictions.  
(T. 10-11).  He stated that he was having increased 
difficulty driving at nighttime.  As to the present severity 
of his right eye disorder, he stated that it caused a 
nuisance to his left eye vision because his right eye 
vision was limited to movements and shadows.  (T. 11).   

Following the Boards March 1997 remand of this case, records 
of an April 1993 surgical procedure were obtained from the 
Barnes Hospital, reflecting correction for a strabismus.  
Also obtained were reports from the St. Louis Childrens Eye 
Center.  These reflect that in March 1993, the appellants 
right eye visual acuity was noted to be 20/200, correctable 
to 20/20, and his left eye vision was 20/20.  In May 1993, 
the appellant had 20/20 vision of his right eye with 
correction, and 20/20 visual acuity of his left eye.  It was 
noted that he was doing super.  

The appellant underwent a VA optical examination in August 
1997.  Diplopia was not found.  In an August 1997 addendum, 
Nicholas C., M.D., noted that the appellant had no use of his 
right eye.  Dr. C. further observed that refraction showed 
that the appellants right eye vision could be corrected to 
20/50 if a secondary lens was implanted or if contact lens 
were used.  However, he further opined that the wear of 
eyeglass was not feasible.  Dr. C. further reported that the 
appellants left eye visual acuity was 20/20.  


Applicable Law and Analysis

As a preliminary matter, the Board finds that the appellants 
claim of an increased rating for a right eye disability is 
well grounded, because he has reported that his disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998). 

When a claimant has presented a well-grounded claim, the VA 
has a duty to assist in the development of facts pertaining 
to the claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.103(a) (1998).  In this case, the RO has 
obtained treatment records, accorded the veteran an 
examination, and provided him the opportunity to testify at a 
personal hearing, thereby satisfying the duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.7 provide that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Although 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole history, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellants right eye vision disorder is evaluated under 
38 C.F.R. § 4.84, Diagnostic Code 6029.  Under that 
provision, unilateral or bilateral aphakia warrants a 30 
percent evaluation.  A 30 percent rating is the minimum 
evaluation that can be received and is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, but 
not better than 20/70 (6/21).  

Of particular relevance to the appellants claim, applicable 
regulation provides that the combined rating for the same eye 
should not exceed the evaluation for the total loss of vision 
of that eye, unless there is an enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§§ 4.80, 4.84a, DC 6029 (1998).  Applicable regulation 
further provides that when only one eyes disability is 
service-connected, the maximum evaluation for total loss of 
vision of that eye is 30 percent, unless there is enucleation 
(40 percent, DC 6066), serious cosmetic defect (separately 
ratable), or blindness of both eyes (38 C.F.R. § 3.383(a)(1) 
(1998)).  Having examined the evidence of record, the Board 
notes that enucleation, serious cosmetic defect and blindness 
of both eyes have not been obtained here.

The most recent medical evidence of record, authored by Dr. 
C. in August 1997, reflects that the appellant has no use of 
his right eye.  Service connection is not in effect relative 
to the left eye, and it has been shown to be characterized by 
20/20 vision.  The maximum possible evaluation for total loss 
of vision of the right eye is therefore 30 percent.  See 
38 C.F.R. § 3.384.  

The preponderance of the evidence establishes that the 
appellant is not entitled to a rating in excess of 30 percent 
for aphakia of the right eye. Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6029 (1998).  

Finally, in his submission of November 1998, the appellant 
argued that this appeal was inappropriately before the 
Board because he had not been considered for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b) (1998).  
The appellants contention is without merit.  

Heretofore, the appellant had not raised or alluded to such 
consideration.  Further, the Board does not find that the 
issue of extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1) has been raised by the record. The provisions of 
38 C.F.R. § 3.321(b)(1) apply when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity from a particular disability.  However, the 
appellant has not submitted evidence that his service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  Further, there is no 
evidence to indicate that the vision disability impairs 
earning capacity by requiring frequent hospitalizations or 
because medication required for that disability interferes 
with employment. 

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), it was held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contained evidence that the veteran's disability (in that 
case, hernia residuals rated under Diagnostic Codes 7338 and 
8630) required frequent hospitalizations and bed rest which 
interfered with employability.  This case is clearly 
distinguishable from Fanning because no such evidence is of 
record. There is no indication that the appellant's service-
connected disability influences employability in ways not 
contemplated by the rating schedule. 

Accordingly, based on a review of the current evidence of 
record, the Board finds that the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) has not been raised 
by the record.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1993). Consequently, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and 
VAOPGCPRC 6-96 (August 16, 1996).  If the appellant wishes to 
raise this issue he must raise the issue specifically with 
the RO. 


ORDER

A rating greater than 30 percent for aphakia of the right eye 
is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  The Board notes that the appellants representative erroneously referred to a March 1983 
examination.  However, the record does not contain an examination report from that time.  
- 2 -
